This Corrected Notice of Allowance replaces previous Notice of Allowance dated 07 February 2022.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-13 are pending.
Claim 2 is cancelled.
Claims 8-13 are withdrawn from consideration.

Information Disclosure Statement
The references cited in the information disclosure statement(s) submitted on 20 May 2022 have been considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Walker on 20 January 2022.

Cancel claims 8-13.
Amend claim 1 as follows:
A method of configuring an electronic torque wrench with an external device, comprising:
establishing a wireless communication connection between the electronic torque wrench and the external device;
receiving a preset fastening task and a lock operation from the external device;
determining a torque specification associated with the preset fastening task, wherein the torque specification includes a target torque value;
configuring the electronic torque wrench with the torque specification and the lock operation; and
determining that the wireless communication connection is disconnected
to cause the electronic torque wrench to enter a locked state that disables measurement of torque by the electronic torque wrench, based on the lock operation.

REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Examiner’s Amendment above
Claims 1 and 3-7 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Stencel et al. (US 2011/0093110 A1) teaches an electromagnetic-based local positioning system (ELPS) that includes a handheld assembly tool, such as a handheld torque wrench, which is configured to execute the production process from a host computer. The production steps are completed according to a particular sequence, and with potentially different settings at each of the positions in the calibrated sequence, e.g., different torque setting for the torque wrench. The torque and angle applied to any fastener during installation are measured, and sent to the host for validation to minimize instances of cross threading or false torque measurements. One or more control actions can be taken at any point in the assembly process, such as temporarily disabling the torque wrench until the expected position or calibrated torque and angle settings for a corresponding position in the calibrated sequence is verified by the host, and temporarily disabling the tool until the correct corresponding position is achieved. The communication between the host and the handheld torque wrench may be wired or wireless communications.
Nakagawa et al. (US 2006/0225519 A1) teaches stopping torque computation when a torque wrench is used improperly. When the torque wrench is being used in an improperly tilted fashion, the torque computation is stopped and error message is displayed to let user know that the tool is being used improperly.
HSIEH (US 2009/0241743 A1) teaches disabling a display and control unit of a torque wrench when an expansion member is unplugged or disconnected as an anti-theft measure. When user plugs the expansion member into the receive port of the torque wrench, the display and control unit will launch.  When the driving head 21 is used to fasten or unfasten the screw, the strain value measured by the sensor will be sent to the display and control unit. The display and control unit will compute the torque value, operation time, and operation count and display that information. Those operation histories, user name, torque value, operation time, and operation count, will be sent by receive port and be recorded in the expansion member.  After user unplugs the expansion member, the display and control unit will stop. Accordingly, the purpose of anti-theft is attained.

However, as Applicant argues, and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
determining that the wireless communication connection is disconnected to cause the electronic torque wrench to enter a locked state that disables measurement of torque by the electronic torque wrench, based on the lock operation.

Claims 3-7 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3-7 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116